In a proceeding pursuant to Family Court Act article 6 for grandparent visitation, the grandmother appeals from an order *948of the Family Court, Westchester County (Klein, J.), entered February 22, 2010, which, upon granting the motion of the attorney for the child, in effect, to dismiss the proceeding, in effect, dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
“To be afforded standing to seek grandparental visitation over the objection of a biological parent, the petitioning grandparent must establish an existing relationship with the grandchild, or sufficient efforts to establish one that have been unjustifiably frustrated by the parent. Only after such a favorable showing of the equities has been made will the court, considering all relevant facts and circumstances, determine whether the application deserves judicial intervention” (Matter of Canales v Aulet, 295 AD2d 507 [2002]; see Domestic Relations Law § 72; Matter of Emanuel S. v Joseph E., 78 NY2d 178, 181 [1991]).
Here, the grandmother failed to show any basis for judicial intervention at this time. Rivera, J.P., Angiolillo, Roman and Sgroi, JJ., concur.